DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 4 states “wherein the device mount is removable from the enclosure” which is unclear.  Claim 1 states “an enclosure comprising an outwardly extending member; 
a device mount comprising a first portion formed by a distal end of the outward extending member, at least a second portion of the device mount movable relative to the first portion to engage and disengage at least one of the one or more cups”.  It is unclear how the entire device mount can be removed from the enclosure when part of it is formed by part of the enclosure.  

Claim 21 states “the device mount” at the end, which is unclear since multiple device mounts have been mentioned.  Perhaps “wherein the device mount is a first device mount, further comprising a second device mount extending from the enclosure at a position opposed from the first device mount.” could be used.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5-7, 12, 14-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groesch (US 20090323975 A1).

Regarding claim 1, Groesch discloses communication device for a hearing protection device, the hearing protection device (figure 1, 105) comprising one or more cups (combo of 112 and 121) having one or more speakers (see paragraph [0023], item 1932 of figure 19) and an audio input (input of 202 of figure 2), the communication device comprising: 
an enclosure (outside of 214) comprising an outwardly extending member (see figure 3-5, lower portion of 214 extends outward from the center);
a device mount (see paragraphs [0028] and [0029]) comprising a first portion formed by a distal end of the outward extending member (connector 206); wherein the enclosure is removably secured to at least one of the one or more cups via the device mount (paragraph [0029]);  
a microphone (1510 of figures 15 and 16, not physically connected but devices may have multiple parts) that captures audio;  
a radio transceiver (2144 or 214n) that wirelessly transmits the audio captured by the microphone to a remote user and wirelessly receives one or more wireless signals carrying audio from the remote user (paragraph [0053] teaches at least VoIP); and 
an audio output (output of 206) that connects to the audio input (input of 202) of the hearing protection device, wherein the audio carried by the one or more wireless 
Groesch does not expressly disclose wherein the communication device has a device mount comprising at least a second portion of the device mount movable relative to the first portion.
Groesch also teaches a hearing protection device mount comprising a first portion formed by a distal end of an outward extending member (connector 202, figures 2-5), at least a second portion of the hearing protection device mount movable relative to the first portion to engage and disengage the communication device (base 142 which is connected via hinge to 202).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the mounting arrangement of the hearing protection device on the communication device.  The motivation to put the movable mount on the communication device would have been to place the moving parts, which are more prone to breakage, on the accessory, of which there may be multiple, thus reducing wear and tear on the headset.  Therefore, it would have been obvious to combine the mounting arrangement of the hearing protection device of Groesch with the rest of the embodiment of Groesch (figures 2-5) to obtain the invention as specified in claim 1.


Regarding claim 5, Groesch discloses wherein the audio output (output of 206) comprises a connector that is aligned such that the connector physically connects to the audio input (input of 202) when the communication device is secured to the at least one 

Regarding claim 6, Groesch discloses further comprising a power source (1728 of figure 17).


Regarding claim 7, Groesch discloses a communication device for a hearing protection headset (figure 1, 105), the hearing protection headset comprising one or more speakers (see paragraph [0023], item 1932 of figure 19) and an audio input (input of 202 of figure 2), the communication device comprising: 
a device mount (paragraph [0029] mentions retention mechanisms) that removably secures the communication device (item 214 of figures 2 and 17) to the hearing protection headset (see figures 2-5); 
a microphone (1510 of figures 15 and 16, not physically connected but devices may have multiple parts) that captures audio; 
a radio transceiver (2144 or 214n) that wirelessly transmits the audio captured by the microphone and wirelessly receives audio via one or more wireless signals (paragraph [0053] teaches at least VoIP); 
an audio output (output of 206) that connects to the audio input (input of 202) of the hearing protection headset, wherein the audio from the one or more wireless signals is transmitted to the one or more speakers via the audio output (paragraphs [0027], [0030], and [0044]-[0046]); and 

wherein the enclosure is removably secured to at least one of the one or more cups via the device mount (paragraph [0029]).
Groesch does not expressly disclose wherein the communication device has a device mount comprising at least a second portion of the device mount movable relative to the first portion.
Groesch also teaches a hearing protection device mount comprising a first portion formed by a distal end of an outward extending member (connector 202, figures 2-5), at least a second portion of the hearing protection device mount movable relative to the first portion to engage and disengage the communication device (base 142 which is connected via hinge to 202).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the mounting arrangement of the hearing protection device on the communication device.  The motivation to put the movable mount on the communication device would have been to place the moving parts, which are more prone to breakage, on the accessory, of which there may be multiple, thus reducing wear and tear on the headset.  Therefore, it would have been obvious to combine the mounting arrangement of the hearing protection device of Groesch with the rest of the embodiment of Groesch (figures 2-5) to obtain the invention as specified in claim 7.


Regarding claim 12, Groesch discloses wherein the audio output (output of 206) comprises a connector that is aligned such that the connector physically connects to the audio input (input of 202) when the communication device is secured to the hearing protection headset (see figures 2-5, back of 214 receives surrounding side of 142 for snug fit).

Regarding claim 14, Groesch discloses further comprising a power source (1728 of figure 17).


Regarding claim 15, Groesch discloses a method of improving a hearing protection headset (figure 1, 105), the hearing protection headset comprising one or more speakers (see paragraph [0023], item 1932 of figure 19) and an audio input (input of 202 of figure 2), the method comprising: 
providing a communication device (214 of figures 2 and 17) comprising: 
an enclosure (outside of 214) comprising an outwardly extending member (see figure 3-5, lower portion of 214);
a device mount (paragraph [0029] mentions retention mechanisms) that removably secures the communication device (214 of figures 2 and 17) to the hearing protection headset (see figures 2-5), the device mount (see paragraph [0029]) comprising a first portion formed by a distal end of the outward extending member (connector 206);

a radio transceiver (2144 or 214n) that wirelessly transmits the audio captured by the microphone and wirelessly receives audio via one or more wireless signals (paragraph [0053] teaches at least VoIP); and 
an audio output (output of 206); 
transmitting the audio from the one or more wireless signals to the one or more speakers of the hearing protection headset via the audio output (paragraphs [0027], [0030], and [0044]-[0046]); and 
transmitting the audio captured by the microphone wirelessly via the radio transceiver (paragraph [0053]).
Groesch does not expressly disclose wherein the communication device has a device mount comprising at least a second portion of the device mount movable relative to the first portion.
Groesch also teaches providing a hearing protection device mount comprising a first portion formed by a distal end of the outward extending member (connector 202, figures 2-5) and a second portion of the hearing protection device mount that is movable (base 142 which is connected via hinge to 202); and 
moving the second portion of the hearing protection device mount relative to the first portion to engage the hearing protection headset with the device mount such that the communication device is secured to the hearing protection headset (see figures 2-5, paragraphs [0028] and [0029]).



Regarding claim 16, Groesch discloses further comprising moving the second portion of the hearing protection device mount relative to the first portion to disengage the device mount from the hearing protection headset to permit removal of the communication device from the hearing protection headset (see figures 2-5 and paragraphs [0028] and [0029]).

Regarding claim 19, Groesch discloses wherein the audio output (output of 206) comprises a connector that is aligned such that the connector physically connects to the audio input (input of 202) when the communication device is secured to the hearing protection headset (see figures 2-5, back of 214 receives surrounding side of 142 for snug fit).

.


Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groesch (US 20090323975 A1) in view of Whitley et al. (WO 2008/122081 A1).

Regarding claim 2, Groesch does not expressly discloses wherein a back has an arcuate shape.
Whitley discloses wherein a communication device (14, see figures 1-7) enclosure comprises a back (panel 19 shown in figure 4) end having an arcuate shape to receive at least one of one or more cups (unattached in at least figures 2 and 4, the back 19 has an arc shape to mate with the arc of the cup 10, attached in at least figures 1 and 5).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the arc shaped back of Whitley in the system of Groesch for the benefit of a low profile, better looking and sleek design.  Therefore, it would have been obvious to combine Whitley with Groesch to obtain the invention as specified in claim 2.

Claim 8 is rejected in an analogous manner to claim 2.


Claims 3, 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groesch (US 20090323975 A1) in view of Aileo et al. (US 4905322).

Regarding claim 3, Groesch discloses the use of conventional retention mechanisms to secure a communication device to the cups (paragraph [0029]).
Groesch does not expressly disclose the use of hooks.
Aileo discloses a device (helmet shell 84) wherein a device mount (see column 5 lines 5-29, figures 6 and 7, hook-type mount strip 98) comprises one or more hooks that engage at least one of the one or more cups (items 10, see column 5 lines 5-29).
At the time of the invention it would have been obvious to a person of ordinary skill in the art to use the hook-type device mount of Aileo in the system of Groesch.  The motivation for doing so would have been to allow for easy attachment/detachment.  Therefore, it would have been obvious to combine Aileo with Groesch to obtain the invention as specified in claim 3.
Claims 9, 10, 17, and 18 are rejected in an analogous manner to claim 3.


Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groesch (US 20090323975 A1) in view of Mann (US 20180338201 A1).


Mann discloses wherein an audio output (figure 4, from processed audio from 306) from external device (301) connects wirelessly (see paragraph [0048] link 310 may be wireless) to an audio input of an earpiece housing (input of 209).  Inherently, device 301 comprises a wireless transmitter in order to transmit via the wireless link.  
At the time of the invention it would have been obvious to a person of ordinary skill in the art to use the wireless link (and inherent transmitter) of Mann in the system of Groesch.  The motivation for doing so would have been allow for a better look esthetically and less vulnerable physically connected wires.  Therefore, it would have been obvious to combine Mann with Groesch to obtain the invention as specified in claim 13.

Claim 20 is rejected in an analogous manner to claim 13.


Response to Arguments
Applicant's arguments filed September 21st, 2021 have been fully considered but they are not persuasive.   
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654